DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 30 September 2019.  This communication is the first action on merits. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are originally presented.
Claims 1-20 are currently pending and have been examined.

Priority
This application 16/587,355 filed on 30 September 2019 claims priority from US provisional application 62/773,014 filed on 29 November 2018.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 6 November 2019 has been acknowledged by the Office.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-13
Claim 12 recites the limitation "the person" in line 7.  There is insufficient antecedent basis for this limitation in the claim, or the dependent claim 13. Note that it is unclear whether this is referring to the first person (claim 12 line 1) or the second person (claim 12 lines 4 and 6).  For the purpose of examination, the Office will interpret this as referring to the second person.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20:
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 1-20 recite a system.  Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claim(s) 1-20 recite an abstract idea. Independent claim 1 recites: to identify a person for flight screening; determine the person is a rideshare service application account holder; and facilitate a rideshare service for the person upon arrival. Independent claim 16 recites: to receive a rideshare service request to an airport for a person; determine the person is an identity service member; and provide direction to an identity service facility upon arrival. Independent claim 19 recites: to identify a person for security screening; determine the person is a service application account holder; and facilitate a service for the person. The claims as a whole recite methods of organizing human activities and mental processes. 
First, the limitations to identify a person for flight screening using the network identity service; determine the person is a rideshare service application account holder; and facilitate a rideshare service for the person upon arrival; to receive a rideshare service application request to an airport for a person; determine the person is an identity service member; and provide direction to an identity service facility upon arrival; to identify a person for security screening using the network identity service; determine the person is a service application account holder; and facilitate a service for the person are methods of organizing human activities.  For instance, the claims are similar to a rideshare coordinator identifying a registered customer may need service based on flight / security screening (i.e. confirming they will be on a flight) and offering a ridesharing service; a rideshare coordinator managing requests to an airport and assisting a registered customer with directions to a service facility. Other than reciting generic computer components, such as a non-transitory storage medium, processor, network identity service (software), and rideshare service application (software) nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. commercial interactions, marketing or sales activities or behaviors; managing personal behavior or relationships or interactions between people, following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activities’ grouping of abstract ideas. 
Second, the limitations to identify a person for flight screening using the network identity service; determine the person is a rideshare service application account holder; determine the person is an identity service member; to identify a person for security screening using the network identity service; and determine the person is a service application account holder as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting a non-transitory storage medium, processor, network identity service (software), nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic / general-purpose computer language, identifying in the context of this claim encompasses a user manually observing and judging that a person has a flight / security credentials; and determining in the context of the claim encompasses a user judging that a person is an account holder / service member. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an observation, judgement) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.  
 application) does not take the claims out of methods of the organizing human activities / mental processes grouping. Accordingly, the claims recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1 / 16 / 19 as a whole merely describe how to generally ‘apply’ the concepts of organizing human activities / mental processes in a computer environment.  The claimed computer components (i.e. a non-transitory storage medium, processor, network identity service, rideshare service application) are recited at a high-level of generality and are merely invoked as tools to perform existing manual processes.  Simply implementing the abstract idea on a generic / general-purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of the network identity service in the limitations does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. network computing), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h).  Hence, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of transmitting and its limitations to transmit a message… are recited at a high level of generality (i.e. a general means of output regarding the rideshare service / service to be facilitated), and amounts to mere outputting of data, which is a form of extra-solution activity.  See MPEP 2106.04(d) and 2106.05(g). Furthermore, the processor (generic computer) is only being used as a tool in the transmitting, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding transmitting more than using computers as a tool to perform an otherwise manual process. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
receiving and its step to receive a rideshare service application request to an airport for a person is recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining), and also amounts to mere data gathering, which is a form of insignificant extra-solution activity that is not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the processor and rideshare service application (generic computer, general computer component) are only being used as a tool in the receiving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (non-transitory storage medium, processor, network identity service (software), rideshare service application); and adding high-level extra-solution and/or post-solution activities (e.g. transmitting data); in a technical environment / field of use (networked computing). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claims are directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using a non-transitory storage medium, processor, network identity service (software), and rideshare service application to perform identifying, determining, facilitating, and receiving amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application 
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element regarding the network identity service does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. network computing). The same analysis applies here in Step 2B, i.e. generally linking the use of the judicial exception to a particular technological environment or field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h).  See MPEP 2106.05(h). See the Applicant’s specification background ¶[0003] describing the additional element of network identity service at such a high level that indicates this additional element was sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the transmitting are recited at a high level of generality (i.e. a general means of output regarding the rideshare service / service to be facilitated), and amounts to mere transmitting data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. processor) in these steps merely represents using a generic / general-purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these transmitting steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. transmitting data, outputting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), presenting offers and gathering statistics (OIP Techs). Hence, these features do not provide an inventive concept / significantly more.
receiving are also recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of computers (i.e. processor and rideshare service application) in these steps merely represents using generic / general-purpose computers as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, this receiving step is also claimed at a high level of generality, and/or as an insignificant extra-solution activity (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple). Hence, these features do not provide an inventive concept / significantly more.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes ‘applied’ by generic / general purpose computers, and using general computer components in extra-solution capacities such as data transmitting and data gathering. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment (e.g. network computing).  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. when to offer services / rideshare services to a person; what rideshare services to offer a particular person), that is tangentially associated with a technology element (e.g. computers), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other 
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1, 16, and 19, and further considering the addition of dependent claims 2-15, 17-18, and 20. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claim 2: The limitation wherein the at least one processor identifies the person by… comparing the digital representation of the biometric to stored biometric data is further directed to a method of organizing human activity (i.e. managing personal behavior, following rules or instructions) / mental process (i.e. evaluation, judgement) as described in the independent claim. The recitation of the processor is a computer recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  Biometrics does no more than generally link the use of the judicial exception to a particular technological environment or field of use. See the Applicant’s specification ¶[0040], ¶[0073] describing the element of biometrics at such a high level that indicates this element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). Next, the limitations of a biometric reader device, and wherein the at least one processor identifies the person by: receiving a digital representation of a biometric represent additional elements claimed at a high level of detail and the extra-solution activity of data gathering, which are not indicative of a practical application or significantly more. The biometric reader device is extra-solution and not claimed in any use, though its typical purpose is to be used as a tool in data gathering. The processor is only being used as a tool in the receiving. Furthermore, these receiving elements are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive Symantec), using a telephone for image transmission (TLI Communications), electronically scanning or extracting data from a physical document (Content Extraction). See the Applicant’s specification ¶[0042], ¶[0046] describing the biometric reader device at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). Similar to the independent claims, these recitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 3: The limitation wherein the digital representation of the biometric comprises at least one of a facial image, an iris image, or a retina image merely narrow the previously recited abstract idea and receiving (data gathering) limitations.  Biometrics does no more than generally link the use of the judicial exception to a particular technological environment or field of use. See the Applicant’s specification ¶[0040], ¶[0046], ¶[0056] describing the element of biometric facial / iris / retina images at such a high level that indicates this element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). For the reasons described above with respect to the claims above, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 4: The limitation wherein the at least one processor transmits the message to an electronic device associated with the person represents an additional element that is not indicative of a practical application or significantly more.  Transmitting is claimed at a high level of detail and represents the extra-solution activity of transmitting data, which is not indicative of a practical application or significantly more.  The processor and electronic device are recited at a high level of generality and amount to using generic computers as a tool. Furthermore, this transmitting step is also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. transmitting data, outputting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), presenting offers and gathering statistics (OIP Techs). Hence, these features do not provide an inventive concept / significantly more. 
Dependent claim 5: The limitation wherein the message allows the person to request the rideshare service merely narrows the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 6: The limitation wherein the message launches a rideshare service interface application on the electronic device is further directed to a method of organizing human activity (i.e. commercial interactions, managing personal behaviors or relationships or interactions between people). The recitation of a rideshare service interface application and electronic device are a computer component / computer recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  There are no technical steps regarding launching a ridesharing interface application beyond applying a ridesharing service on a computer. Similar to the claims above, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 7: The limitation wherein the at least one processor transmits the message to an electronic device associated with a rideshare service application represents an additional element that is not indicative of a practical application or significantly more.  Transmitting is claimed at a high level of detail and represents the extra-solution activity of transmitting data, which is not indicative of a practical application or significantly more.  The processor, electronic device, and rideshare service application are recited at a high level of generality and amount to using generic computers as a tool. Furthermore, this transmitting step is also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. transmitting data, outputting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), presenting offers and gathering statistics (OIP Techs). Hence, these features do not provide an inventive concept / significantly more. Similar to the independent claims, this recitation does 
Dependent claim 8: The limitation wherein the message initiates the rideshare service for the person is further directed to a method of organizing human activity (i.e. commercial interactions, agreements in the form of contracts, managing personal behaviors or relationships or interactions between people). Similar to the claims above, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 9: The limitation wherein the at least one processor determines the person is the rideshare service application account holder is further directed to a method of organizing human activity (i.e. commercial interactions, business relations, managing personal behavior) / mental process (i.e. judgement) as described in the independent claim. The recitation of processor is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  Next, the limitation accessing identity information stored for the person represents an additional element and the extra-solution activities of data storage / retrieving data, which are not indicative of a practical application or significantly more.  The accessing step here is claimed at a high level of detail, and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular electronic record keeping (Alice), storing and retrieving information in memory (Versata; OIP Techs). Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 10: The limitation wherein the at least one processor processes a payment for the rideshare service is further directed to a method of organizing human activity (i.e. fundamental economic practice; commercial interaction, sales activity or behavior, managing personal behavior or interactions between people) as described in the independent claim. The recitation of the processor is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 11: The limitation wherein the at least one processor processes the payment using identity information stored for the person merely narrows the previously recited abstract idea limitations.  For the reasons described above with respect to the claims above, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 12: The limitations wherein: the person is a first person; and the at least one processor: identifies a second person for the flight screening using the using the network identity service; determines the second person is not enrolled in the rideshare service application; and enrolls the person in the rideshare service application are further directed to methods of organizing human activities (i.e. commercial interactions, agreements in the form of contracts, managing personal behavior or relationships or interactions between people, following rules or instructions) / mental processes (i.e. observation, evaluation, judgement) as described in the independent claim. The recitation of the processor, network identity service (software), and rideshare service application (software) are computer components recited at a high level of generality and amount to ‘applying’ the abstract idea on a generic computer and/or computer environment. Similar to the independent claims, these recitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 13: The limitation wherein the at least one processor facilitates the rideshare service for the second person upon arrival is further directed to a method of organizing human activities (i.e. commercial interactions, agreements in the form of contracts, business relations, managing personal behavior or relationships or interactions between people) as described in the independent claim. The recitation of the processor is a computer recited at a high level of generality and amount to ‘applying’ the abstract idea on a generic computer. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 14: The limitation wherein the at least one processor determines whether the person boarded a flight before transmitting the message is further directed to methods of organizing human activities (i.e. managing personal behavior or relationships or interactions between people, following rules or instructions) as described in the independent claim. The recitation of the processor is a 
Dependent claim 15: First, the limitation wherein: the message is a first message merely narrows the previously recited transmitting limitations. Second, the limitation …to facilitate food delivery service for the person to correspond to rideshare completion is further directed to a method of organizing human activity (i.e. commercial interactions, sales activities or behaviors, managing personal behavior or interactions between people) as described in the independent claim.  Next, the limitation of the at least one processor transmits a second message… represents an additional element that is not indicative of a practical application or significantly more.  Here, transmitting is claimed at a high level of detail and represents the extra-solution activity of transmitting data, which is not indicative of a practical application or significantly more.  The processor is recited at a high level of generality and amount to using generic computers as a tool. Furthermore, this transmitting step is also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), presenting offers and gathering statistics (OIP Techs). Hence, these features do not provide an inventive concept / significantly more. Similar to the independent claims, these recitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 17: The limitations wherein: the person is a first person; the rideshare service application request is a first service application request merely narrow the previously recited abstract idea limitations.  The limitations of the at least one processor: receives a second rideshare service application request for a second person; determines the second person is not enrolled in the network identity service; and enrolls the second person in the network identity service are further directed to methods of organizing human activities (i.e. commercial interactions, agreements in the form of contracts, managing personal behavior or relationships or interactions between people, following rules or instructions) as determines the second person is not enrolled in the network identity service is directed to a mental process (i.e. evaluation, judgement) as described in the independent claim. The recitation of the processor is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  Similar to the independent claims, these recitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 18: The limitation wherein the at least one processor uses information stored for the second person in a rideshare service application associated with the second rideshare service application request to enroll the second person in the network identity service is further directed to a method of organizing human activity (commercial interactions, agreements in the form of contracts, managing personal behavior or relationships or interactions between people, following rules or instructions) as described in the independent claim. The recitation of the processor and the rideshare service application are computer components recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  Also, note that information stored for the second person in a rideshare service application associated with the second rideshare service application request is also claimed at a high level of generality and represents the extra-solution activity of data storage / retrieving data, which are not a practical application or significantly more. Furthermore, storing information represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular electronic record keeping (Alice), storing and retrieving information in memory (Versata; OIP Techs).Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 20: The limitation wherein the network identity service biometrically identifies the person is further directed to a method of organizing human activity (i.e. managing personal behavior, following rules or instructions) / mental process (i.e. evaluation, judgement) as described in the independent claim. The recitation of the network identity service is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  Biometrics does no more than generally link the use of the judicial exception to a particular technological 
Therefore claims 1, 16, and 19, and the dependent claims 2-15, 17-18, 20 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-20 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2015/0371157 A1 to Jaffe in view of US patent publication 8,571,902 B1 to Glavan et al.
Claim 1:
	Jaffe, as shown, teaches the following:
A system for computer network interaction between a network identity service and an account-based service application, comprising: 
at least one non-transitory storage medium that stores instructions (Jaffe ¶[0019], ¶[0101] details a computer-readable medium that stores instructions); and 
at least one processor that executes the instructions (Jaffe Fig 7, ¶[0019] details processors that execute the computer readable medium instructions) to:
With respect to the following: 
identify a person for flight screening using the network identity service;
Jaffe, as shown in ¶[0010], ¶[0024], ¶[0033] details identifying a person for upcoming flight travel, and ¶[0089] details using a biometric identity service for passenger identification; but does not explicitly state identifying a person for flight screening using the network identity service.  However, Glavan teaches this limitation identifying a person for an upcoming flight through biometric scanning using a remote network identity service to validate the person before proceeding with flight check-in (Glavan Fig 10, col 3 ln 25-45, col 4 ln 14-19, col 7 ln 1-46, col 11 ln 18-35).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to identify a person for flight screening using the network identity service as taught by Glavan with the teachings of Jaffe, with the motivation that “enables a self-service, unattended conducted highly reliable passenger check-in functions from a remote site” (Glavan col 2 ln 40-43) and “the database can generally be searched in more efficient manner” (Glavan col 3 ln 15-20, col 7 ln 27-28).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include identifying a person for flight screening using the network identity service as taught by Glavan in the system of Jaffe, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Jaffe (in view of Glavan) also teaches the following:
determine the person is a rideshare service application account holder (Jaffe ¶[0033], ¶[0045], ¶[0086] details determining the user once they have signed up and logged into the reservation system, the reservation system coordinates ground transportation / ridesharing with a mobile application); and 
transmit a message to facilitate a rideshare service for the person upon arrival (Jaffe ¶[0072], ¶[0082], ¶[0086], ¶[0092] details launching the service application when the person arrives at the airport destination or has arrived at the airport baggage claim, and/or sending an email / SMS message with a link and application state to conditionally initiate the ridesharing after the user’s flight arrives at the airport destination).
Claim 2:
	Jaffe in view of Glavan, as shown above, teach the limitations of claim 1. Glavan also teaches the following:
a biometric reader device (Glavan col 3 ln 52-60, col 5 ln 27-37, col 4 ln 14-22 details biometric reader devices)
wherein the at least one processor identifies the person by: receiving a digital representation of a biometric (Glavan col 3 ln 52-56, col 6 ln 36-67 details receiving finger print / retina / iris / facial data of the person for registration which is stored and used for subsequent user verification); and 
comparing the digital representation of the biometric to stored biometric data (Glavan col 6 ln 36-67, col 7 ln 34-53 details comparing the biometric reader received data against the stored user biometric data to determine whether verification is successful or fails).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a biometric reader device, receiving a digital representation of a biometric, and comparing the digital representation of the biometric to stored biometric data as taught by Glavan in the system of Jaffe KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 3:
	Jaffe in view of Glavan, as shown above, teach the limitations of claim 2. Glavan also teaches the following:
wherein the digital representation of the biometric comprises at least one of a facial image, an iris image, or a retina image (Galvan col 3 ln 52-56, col 6 ln 36-67 details receiving retina / iris / facial data of the person for registration which is stored and used for subsequent user verification).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the digital representation of the biometric comprises at least one of a facial image, an iris image, or a retina image as taught by Glavan in the system of Jaffe (in view of Glavan), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 4:
	Jaffe in view of Glavan, as shown above, teach the limitations of claim 1. Jaffe also teaches the following:
wherein the at least one processor transmits the message to an electronic device associated with the person (Jaffe ¶[0082], ¶[0086], ¶[0092] details transmitting notification messages regarding the ridesharing transportation service available to the person’s user device).
Claim 5:
	Jaffe in view of Glavan, as shown above, teach the limitations of claim 4. Jaffe also teaches the following:
wherein the message allows the person to request the rideshare service (Jaffe ¶[0082], ¶[0086] details the notification message signals the user to request the transportation service by replying to the message or activating a link on the message).
Claim 6:
	Jaffe in view of Glavan, as shown above, teach the limitations of claim 4. Jaffe also teaches the following:
wherein the message launches a rideshare service interface application on the electronic device (Jaffe ¶[0086] details the notification message includes a link to activate an updated state of the application for the ground transportation on the requesting user’s electronic device).
Claim 7:
	Jaffe in view of Glavan, as shown above, teach the limitations of claim 1. Jaffe also teaches the following:
wherein the at least one processor transmits the message to an electronic device associated with a rideshare service application (Jaffe ¶[0086] details the notification message includes a link to activate an updated state of the application for the ground transportation on the requesting user’s electronic device).
Claim 8:
	Jaffe in view of Glavan, as shown above, teach the limitations of claim 7. Jaffe also teaches the following:
wherein the message initiates the rideshare service for the person (Jaffe ¶[0082-86] details the message may notify that ground transportation has been initiated, or signal availability to initiate ground transportation with a conditional reply to the message).
Claim 9:
	Jaffe in view of Glavan, as shown above, teach the limitations of claim 1. Jaffe also teaches the following:
wherein the at least one processor determines the person is the rideshare service application account holder by accessing identity information stored for the person (Jaffe ¶[0089] details identifying the passenger by a picture or fingerprint of the passenger).
Claim 10:
	Jaffe in view of Glavan, as shown above, teach the limitations of claim 1. Jaffe also teaches the following:
wherein the at least one processor processes a payment for the rideshare service (Jaffe ¶[0015], ¶[0039], ¶[0043] details pre-payment for the transportation arrangements between the reservation system and transport services, and either charging the user at the time of reservation or check-in to the travel based on their stored user-specific information including their billing information and payment information).
Claim 11:
	Jaffe in view of Glavan, as shown above, teach the limitations of claim 10. Jaffe also teaches the following:
wherein the at least one processor processes the payment using identity information stored for the person (Jaffe ¶[0015], ¶[0039], ¶[0043] details pre-payment for the transportation arrangements between the reservation system and transport services, and either charging the user at the time of reservation or check-in to the travel based on their stored user-specific information including their billing information and payment information).
Claim 14:
	Jaffe in view of Glavan, as shown above, teach the limitations of claim 1. Jaffe also teaches the following:
wherein the at least one processor determines whether the person boarded a flight before transmitting the message (Jaffe ¶[0073-74], ¶[0082-83] details confirming the user location before departure and whether the user has a period of inactivity in monitoring whether they are keeping with their itinerary, and determining the user reached baggage claim at the airport destination before transmitting the message to the user and 
Claim 16:
	Jaffe, as shown, teaches the following:
A system for computer network interaction between a network identity service and an account-based service application, comprising: 
at least one non-transitory storage medium that stores instructions (Jaffe ¶[0019], ¶[0101] details a computer-readable medium that stores instructions); and 
at least one processor that executes the instructions (Jaffe Fig 7, ¶[0019] details processors that execute the computer readable medium instructions) to: 
receive a rideshare service application request to an airport for a person (Jaffe Fig 2-3, ¶[0025], ¶[0033], ¶[0052] details receiving a user adjustable transportation request including transportation service from the user’s home to a first airport);
With respect to the following: 
determine the person is an identity service member; and 
Jaffe, as shown in ¶[0088-89] details determining the person’s identity, including verifying biometrics of the person, but does not explicitly state determining the person is an identity service member.  However, Glavan teaches this limitation determining that the person has already registered with a biometric verification service and acknowledges with a ‘verification completed’ indication (Glavan col 6 ln 49-62, col 7 ln 35-52).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to determine the person is an identity service member as taught by Glavan with the teachings of Jaffe, with the motivation of implementing “plug and play processing of the biometric data” and “the database can generally be searched in more efficient manner” (Glavan col 3 ln 15-20, col 7 ln 27-28).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining the person is an identity service member as taught by Glavan in the system of Jaffe, since the claimed invention is merely a combination of old elements, and in the combination each element KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
With respect to the following:
provide direction to an identity service facility upon arrival.
Jaffe, as shown in ¶[0067], ¶[0075] detail the user arriving at an airport and then providing directions and a map of the airport / real-time map upon their arrival, but does not explicitly state that the airport includes an identity service facility.  However, Glavan teaches this remaining limitation that the employed User Biometric Registration (i.e. identity service facility) is performed at a public place such as at an airport (i.e. identity service facility at an airport would be on the map of the airport, per Jaffe) (Glavan col 6 ln 49-62). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include an identity service facility in an airport as taught by Glavan in the system (and airport map) of Jaffe (in view of Glavan), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In addition, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of an airport with an identity services facility of Glavan for the airport that is mapped in Jaffe (in view of Glavan). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 19:
	Jaffe, as shown, teaches the following:
A system for computer network interaction between a network identity service and an account-based service application, comprising: 
at least one non-transitory storage medium that stores instructions (Jaffe ¶[0019], ¶[0101] details a computer-readable medium that stores instructions); and 
at least one processor that executes the instructions (Jaffe Fig 7, ¶[0019] details processors that execute the computer readable medium instructions) to:
With respect to the following: 
identify a person for security screening using the network identity service; 
Jaffe, as shown in ¶[0010], ¶[0024], ¶[0033] details identifying a person for upcoming flight travel, and ¶[0088-89] details using an identity service for passenger identification such as a biometric verification; but does not explicitly state identifying a person for security screening using the network identity service.  However, Glavan teaches this limitation identifying a person and validating their identity with biometrics (i.e. security screening) for an upcoming flight before checking in / updating flight information remotely (Glavan Fig 10, col 3 ln 25-45, col 4 ln 14-19, col 7 ln 1-46, col 11 ln 18-35).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to identify a person for security screening using the network identity service as taught by Glavan with the teachings of Jaffe, with the motivation that “enables a self-service, unattended conducted highly reliable passenger check-in functions from a remote site” (Glavan col 2 ln 40-43) and implementing “plug and play processing of the biometric data” and “the database can generally be searched in more efficient manner” (Glavan col 3 ln 15-20, col 7 ln 27-28).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include identifying a person for security screening using the network identity service as taught by Glavan in the system of Jaffe, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Jaffe (in view of Glavan) also teaches the following:
determine the person is a service application account holder (Jaffe ¶[0033], ¶[0045], ¶[0086] details determining the user once they have signed up and logged into the reservation system); and 
transmit a message to facilitate a service for the person (Jaffe ¶[0072], ¶[0082], ¶[0086], ¶[0092] details launching the service application when the person 
Claim 20:
	Jaffe in view of Glavan, as shown above, teach the limitations of claim 1. Glavan also teaches the following:
wherein the network identity service biometrically identifies the person (Glavan col 6 ln 36-67, col 7 ln 34-53 details comparing the biometric reader received data against the stored user biometric data to determine whether verification is successful or fails).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the network identity service biometrically identifies the person as taught by Glavan in the system of Jaffe (in view of Glavan), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2015/0371157 A1 to Jaffe in view of US patent publication 8,571,902 B1 to Glavan et al., as applied to claim 1 above, and further in view of US patent application publication 2017/0310770 A1 to Samaan et al.
Claim 15:
	Jaffe in view of Glavan, as shown above, teach the limitations of claim 1. Jaffe also teaches the following limitation:
wherein: the message is a first message (Jaffe ¶[0084], ¶[0086] details a first message sent to the person that includes a link to request the ground transportation); and
Jaffe does not explicitly state, but Samaan teaches the following:
the at least one processor transmits a second message to facilitate food delivery service for the person to correspond to rideshare completion (Samaan Fig 4B-4C, ¶[0045-48], 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to transmit a second message to facilitate food delivery service for the person to correspond to rideshare completion as taught by Samaan with the teachings of Jaffe in view of Glavan, with the motivation of “integrating two or more service applications” and “a flexible and agile platform where consumers, providers, and partners and assets are combined to empower consumers” (Samaan ¶[0002], ¶[0005]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include transmitting a second message to facilitate food delivery service for the person to correspond to rideshare completion as taught by Samaan in the system of Jaffe in view of Glavan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2015/0371157 A1 to Jaffe in view of US patent publication 8,571,902 B1 to Glavan et al., as applied to claim 16 above, and further in view of US patent publication 10,147325 B1 to Copeland et al.
Claim 17:
	Jaffe in view of Glavan, as shown above, teach the limitations of claim 16. Jaffe also teaches the following limitation:
wherein: the person is a first person (Jaffe Fig 1, ¶[0025], ¶[0048], ¶[0052] details a first user that submits the trip request; and the user’s profile is one of a plurality of profiles); 
the rideshare service application request is a first service application request (Jaffe Fig 3, ¶[0050-52] details a first travel request through the Uber rideshare service application that the user can adjust and reserve); and 
the at least one processor: 
receives a second rideshare service application request for a second person (Jaffe Fig 4A-4B, ¶[0026], ¶[0056-59] details two second travel requests through the Uber rideshare service application for trips based on user input / locations for the respective users to modify and reserve);
Jaffe does not explicitly state, but Copeland teaches the following: 
determines the second person is not enrolled in the network identity service (Copeland col 13 ln 59 through col 14 ln 18 details when the user (second person) is a prospective user they not yet enrolled and need to set up their account and the biometric identifying information for the passenger verification module; and col 6 ln 51 through col 7 ln 2 details determining the biometrics of the user (second person) are not recognized by the passenger verification module (i.e. not enrolled) and the person is denied access to the vehicle); and 
enrolls the second person in the network identity service (Copeland col 6 ln 33-40, col 13 ln 59 through col 14 ln 18 details setting up the user account and the biometric information used by the passenger verification module).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to determine the second person is not enrolled in the network identity service; and enroll the second person in the network identity service as taught by Copeland with the teachings of Jaffe in view of Glavan, with the motivation of solving the problem that “sharing a ride with one or more strangers carries inherent risks” (Copeland col 2 ln 10-11).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining the second person is not enrolled in the network identity service; and enrolling the second person in the network identity service as taught by Copeland in the system of Jaffe in view of Glavan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 18:
	Jaffe in view of Glavan in view of Copeland, as shown above, teach the limitations of claim 17. With respect to the following:
wherein the at least one processor uses information stored for the second person in a rideshare service application associated with the second rideshare service application request to enroll the second person in the network identity service.
Copeland (of Jaffe in view of Glavan in view of Copeland), as shown in Fig 4, col 4 ln 43-50, col 6 ln 33-40, col 14 ln 3-18 details storing identifying information in the user account associated with the ridesharing application used to place requests including biometric identifying information and the user’s name and address information, and enrolling the user in the passenger verification module (i.e. network identity service) during setup, but does not explicitly state that the name / address information is used to enroll in the network identity service.  However, Glavan teaches this remaining limitation such that the name and address (i.e. data stored information for the second person in the rideshare application) is also stored with the biometric data in the database of the biometric verification service (network identity service) (Glavan col 5 ln 27-37, col 7 ln 22-26, col 8 ln 43-51).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include name / address (i.e. information stored for the second person in a rideshare service application associated with the second rideshare service application request, per Copeland) to enroll the second person in the network identity service as taught by Glavan with the teachings of Jaffe (in view of Glavan in view of Copeland), with the motivation of “the database can generally be searched in more efficient manner” (Glavan col 7 ln 27-28).

Novelty / Non-Obviousness
Claims 12-13 are not rejected under 35 USC 102 or 35 USC 103.  The Examiner knows of no art which teaches or suggests: “the at least one processor: identifies a second person for the flight screening using the using the network identity service; determines the second person is not enrolled in the rideshare 
The closest prior art of Galvan (8,571,902 B1) details identifying a person that has an upcoming flight (flight screening) using an independent network based biometric service to validate biometric data of a passenger before the passenger can check-in or update flight information from a remote kiosk or terminal including a remote terminal in a taxi (rideshare service).  However, Galvan does not explicitly state determining the second person is not enrolled in a rideshare service application; and enrolling the person in the rideshare service application.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner




/BRIAN A TALLMAN/             Examiner, Art Unit 3628                                                                                                                                                                                           
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628